                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

HEALTHSTAR, LLC and HEALTHSTAR EVV,                   )
LLC,                                                  )
                                                      )
               Plaintiffs,                            )
                                                      )
v.                                                    )       No. 3:18-CV-434-PLR-DCP
                                                      )
DYNAMIC VISION, INC., et al.,                         )
                                                      )
               Defendants.                            )

                                             ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Motion to Withdraw Motion for Leave to Conduct Discovery

and to Cancel Preliminary Injunction Hearing [Doc. 29] (“Motion to Withdraw”). For grounds,

Plaintiffs state that they do not require continuing emergency equitable relief in this cause beyond

Tuesday, October 30, 2018, the date currently set for the expiration of the ex parte temporary

restraining order entered in the state court action. Defendants filed a Response [Doc. 30], stating

that they do not object to Plaintiffs withdrawing their pending Motion for Preliminary Injunction

and their pending Motion for Leave to Conduct Discovery Prior to Preliminary Injunction Hearing

[Doc. 30.]. In addition, they do not object to the Court canceling the October 30 hearing.

Defendants state that they do object to footnote 1 in Plaintiffs’ instant Motion, which states that

Plaintiffs are entitled to additional assistance and cooperation from Defendants in the transition of

the EVV system to Plaintiffs. Defendants contend that if footnote 1 operates as a contingency or

caveat to Plaintiffs’ Motion to Withdraw, then the hearing on October 30, 2018, should proceed.




                                                 1
       Accordingly, given Plaintiffs’ representation to the Court that they no longer need the

emergency equitable relief in this cause beyond October 30, 2018, the Court GRANTS Plaintiffs’

Motion to Withdraw Motion for Leave to Conduct Discovery and to Cancel the Preliminary

Injunction Hearing [Doc. 29], and the hearing scheduled for October 30, 2018, is hereby

CANCELED. The Court finds Plaintiffs’ Motion for Extension of Temporary Restraining Order

[Doc. 9] and Motion for Leave to Conduct Discovery Prior to Preliminary Injunction Hearing

[Doc. 25] are WITHDRAWN.

       IT IS SO ORDERED.

                                                         ENTER:

                                                         _________________________
                                                         Debra C. Poplin
                                                         United States Magistrate Judge




                                              2
